DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 06/01/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the dependent of the claim appears in error because it depends from the cancelled claim, claim 22.  For purpose of examination, it is assumed that claims 26-29 depend from claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 26-30, 3236, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US 2014/0104767, previously cited) in view of Jang et al. (US 2007/0270040) and Joakim et al. (CN106688280A, English machine translation).
Regarding claims 21 and 36, Sutherland teaches a memory device and method, comprising: a printed circuit board (PCB) (shelf 344 of inline tray assembly 300, [0027]) removably coupled with a mobile device (120, fig. 1) ([0036]), wherein the PCB includes: a micro secure digital (SD) device (308) disposed on the PCB, a subscriber identification module (SIM) card (312) disposed on the PCB apart from the micro SD device; a first contact (connection between controller 220 and chip 286, fig. 2) electrically coupled with the micro SD device, the first contact to provide a first communication interface for the first communication between the micro SD device and the mobile device, a second contact (connection between controller 220 and chip 285, fig. 2) electrically coupled with the SIM card, the second contact to provide a second communication interface for second communication between the SIM card and the mobile device.  See figs. 1, 2, 5, 6 and [0018], [0021], [0027]-[0036].
Sutherland further teaches the shelf (344) can be a substrate, a printed circuit board ([0027]) and the inlay (300) is a portable and can be integrated into the housing of the wireless communication device ([0036]) but silent to the PCB is removable coupled to the wireless device and a molding compound as claimed.
However, Jang teaches memory device (100, figs. 1b and 1c) having printed circuit board (PCB) (110) having chips (120) disposed thereon and molding compound (130) to at least partially encapsulate the chips; wherein the memory device configured to removably coupled to a host socket ([0008] and [0033]).
In view of Jang’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sutherland for the PCB configured to removable coupled to the mobile device and the micro SD and SIM card encapsulated by the molding compound as taught by Jang in order to arrive at the claimed invention. Such modification would enhance protection and flexibility of the memory device to the mobile device. 
With regarding to the first communication and the second communication are to at least partially overlap in time, Joakim teaches mobile communication device configured for dual SIM operation comprises a first contact electrically coupled to a first SIM (133) to provide a first communication and a second contact electrically coupled to a second SIM (134) to provide a second communication, wherein the first communication and the second communication are to at least partially overlap in time (simultaneously activating two cards, page 4, lines 12-14).
In view of Joakim’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sutherland and Jang by incorporating the teaching as taught by Joakim so to facilitate the communications between the memory device and mobile device. 
Regarding claim 26, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Sutherland further teaches a socket (302) with at least one slot, wherein the socket is insertable into a corresponding opening of the mobile device ([0036]), wherein the PCB is insertable into the at least one slot of the socket (figs. 5 and 6).
Regarding claim 27, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Sutherland further teaches wherein the at least one slot of the socket includes one or more interconnects to form the first and second communication interfaces (350 and 352), wherein the one or more interconnects are to provide electric connectivity between the PCB and a corresponding computing component of the mobile device (fig. 5 and [0036]).
Regarding claim 28, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Sutherland further teaches wherein the at least one slot is a first slot, wherein the SIM card is a first SIM card, wherein the socket includes a second slot, to receive a second SIM card ([0021] and [0033]).
Regarding claims 29 and 40, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Both Sutherland and Joakim further teach wherein the mobile device is a dual SIM card device (Sutherland: [0033] and [0040].  Joakim: page 4, lines 12-14).
Regarding claim 30, Sutherland teaches a mobile device (120, fig. 1), comprising: a first printed circuit board (PCB) disposed inside the mobile device (fig. 2); a second PCB (344 of the inlay 300, [0027], figs. 4 and 5) coupled with the mobile device, wherein the second PCB includes: at least one memory chip (308, [0033]); a subscriber identification module (SIM) card (312, [0033]); a first contact (connection between controller 220 and chip 286, fig. 2) electrically coupled with the memory chip, the first contact to provide a first communication interface for the first communication between the memory chip and the first PCB, a second contact (connection between controller 220 and chip 285, fig. 2) electrically coupled with the SIM card, the second contact to provide a second communication interface for second communication between the SIM card and the first PCB.  See figs. 1, 2, 5, 6 and [0018], [0021], [0027]-[0036].
Sutherland further teaches the shelf (344) can be a substrate, a printed circuit board ([0027]) and the inlay (300) is a portable and can be integrated into the housing of the wireless communication device ([0036]) but silent to the PCB is removable coupled to the wireless device and a molding compound as claimed.
However, Jang teaches memory device (100, figs. 1b and 1c) having printed circuit board (PCB) (110) having chips (120) disposed thereon and molding compound (130) to at least partially encapsulate the chips; wherein the memory device configured to removably coupled to a host socket ([0008] and [0033]).
In view of Jang’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sutherland for the PCB configured to removable coupled to the mobile device and the micro SD and SIM card encapsulated by the molding compound as taught by Jang in order to arrive at the claimed invention. Such modification would enhance protection and flexibility of the memory device to the mobile device. 
With regarding to the first communication and the second communication are to occur at least partially overlap in time, Joakim teaches mobile communication device configured for dual SIM operation comprises a first contact electrically coupled to a first SIM (133) to provide a first communication and a second contact electrically coupled to a second SIM (134) to provide a second communication, wherein the first communication and the second communication are to occur at least partially overlap in time (simultaneously activating two cards, page 4, lines 12-14).
In view of Joakim’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sutherland and Jang by incorporating the teaching as taught by Joakim so to facilitate the communications between the memory device and mobile device. 
Regarding claim 32, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Sutherland further teaches a socket (fig. 4) with at least one slot, wherein the second PCB is inserted into the at least one slot of the socket, wherein the socket is insertable into a corresponding opening of the mobile device, to provide communicative contact between the first and second PCB via at least the first and second communication interfaces (fig. 2).
Regarding claim 33, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Sutherland further teaches wherein the at least one slot of the socket includes one or more interconnects to form the first and second communication interfaces, wherein the one or more interconnects are to provide electric connectivity between the first and second PCB (fig. 2).
Regarding claim 34, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Both Sutherland and Joakim further teach wherein the at least one slot is a first slot, wherein the SIM card is a first SIM card, wherein the socket includes a second slot to receive a second SIM card, wherein the mobile device is a dual SIM card device (Sutherland: [0021], [0033] and [0040].  Joakim: page 4, lines 12-14).
Regarding claim 35, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Sutherland further teaches wherein the memory chip comprises a micro secure digital (SD) device, wherein the second PCB comprises a memory card ([0033]).
Regarding claim 41, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Both Sutherland and Joakim further teach wherein the memory chip and the SIM card are communicatively isolated from one another (Sutherland: fig. 2.  Joakim: page 4, lines 12-14).
Claim(s) 24, 31, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland as modified by Jang and Joakim as applied to claim 21 above, and further in view of Hu (US 2016/0359268, previously cited).
Regarding claims 24, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above except for wherein the micro SD device and the SIM card are dispose on a first side of the PCB, wherein the first and second contacts are disposed on a second side of the PCB that is opposite the first side.  
However, Hu further teaches wherein the micro SD device and the SIM card are disposed on a first side (top side of tray 4) of the PCB (fig. 6), wherein the first and second contacts (21-23) are disposed on a second side of the PCB that is opposite the first side (fig. 3).
In view of Hu’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Sutherland, Jang and Joakim by incorporating the teaching as taught by Hu since it is just a matter of design option to arrange/rearrange of the micro SD and the SIM and their contacts on the PCB. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 31, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above except for wherein the memory chip and the SIM card are dispose on a first side of the second PCB, wherein the first and second contacts are disposed on a second side of the second PCB that is opposite the first side.  
However, Hu further teaches wherein the memory chip and the SIM card are disposed on a first side (top side of tray 4) of the second PCB (fig. 6), wherein the first and second contacts (21-23) are disposed on a second side of the second PCB that is opposite the first side (fig. 3).
In view of Hu’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Sutherland, Jang and Joakim by incorporating the teaching as taught by Hu since it is just a matter of design option to arrange/rearrange of the micro SD and the SIM and their contacts on the PCB. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 37, Sutherland as modified by Jang and Joakim teaches all subject matter claimed as applied above.  Sutherland further teaches wherein the first chip comprises a micro secure digital (SD) device, and wherein the second chip comprises a subscriber identification module (SIM) card (fig. 2 and [0033]).  Sutherland fails to teach wherein attaching the first and second chips include disposing the micro SD device and the SIM card on a first side of the PCB of the PCB, wherein disposing the first and second contacts include placing the first and second contacts on a second side of the PCB that is opposite the first side.
However, Hu further teaches wherein the micro SD device and the SIM card are disposed on a first side (top side of tray 4) of the PCB (fig. 6), wherein the first and second contacts (21-23) are disposed on a second side of the PCB that is opposite the first side (fig. 3).
In view of Hu’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Sutherland, Jang and Joakim by incorporating the teaching as taught by Hu since it is just a matter of design option to arrange/rearrange of the micro SD and the SIM and their contacts on the PCB. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
	Regarding claim 38, Sutherland as modified by Jang, Joakim and Hu teaches all subject matter claimed as applied above.  Jang further teaches wherein attaching the first and second chips further including wirebonding the micro SD device and the SIM card to the first side of the PCB (fig. 4c).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland as modified by Jang, Joakim and Hu as applied to claim 24 above, and further in view of Fan (US 6,375,482, previously cited).
Regarding claim 25, Sutherland as modified by Jang, Joakim and Hu teaches all subject matter claimed as applied above.  Both Sutherland and Hu further teach wherein the first and second contacts comprise fingers (Sutherland: 350 and 352, fig. 5.  Hu: 21-23, fig. 6) but silent to gold fingers as claimed.
However, Fan teaches contacts comprise gold fingers (col. 1, lines 38-55).
In view of Fan’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modified the combinations of Sutherland, Jang, Joakim and Hu by incorporating the teaching as taught by Fan in order to arrive at the claimed invention.  Such modification would provide better conductivity of the contacts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887